Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 objected to because of the following informalities:  nanometer is
misspelled in last line.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
For claim 4, in step(g) it is not clear “the first metal oxide layer” is the one in claim 1, or the first metal oxide layer in step(f). It is not clear how the structure in step (g) on top of the second graded laminar layer is adjacent to the glue layer (step g). for examination purposes it is considered as “a glue layer”.
Claim 13 depends on claim 1 which requires the anchor layer deposited by ALD.
Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  claim 22 does not further limit the parent claim, the oxides have to be different to form structure with graded concentration.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-32 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaowei Wu et al (U. S. Patent Application: 2018/0209042, here after Wu).
Claims 1, 3, 8-9, 18, 22-23 are rejected. Wu teaches a method of providing a multi-layer coating to a surface of a substrate (210) comprising:
a) forming an anchor layer by controlled oxidation of the surface of the substrate (formation of aluminum oxide on aluminum substrate, 216);
b) depositing on the anchor layer a glue layer (224) comprising an amorphous or crystalline first metal oxide (Y2O3) [0071];
c) forming on the glue layer a graded laminate layer(228, 230, 232, 234) containing the first metal oxide (Y2O3) and a second metal oxide (ZrO2), and having a gradient with an increasing content of the second metal oxide (ZrO2) and a decreasing content of the first metal oxide (Y2O3) (for example 4 layers of Y2O3 and a layer of ZrO2, following by 3 layers of Y2O3 and 1 layer of ZrO2, 2 layers of Y2O3 and 1 layer of ZrO2, and 1 layer of Y2O3 and 1 layer of ZrO2) [0073], which in fact a lowermost stratum of the graded laminate layer immediately adjacent to the glue layer contains 20 % (4:1) of the second metal oxide (ZrO2) and an uppermost stratum of the graded laminate layer immediately adjacent to an external layer contains 50 mol %(1:1) of the first metal oxide (Y2O3); and
d) depositing on the graded laminate layer the external layer comprising the second metal oxide (ZrO2, 236) [0070-0071]. Wu also teaches each of the anchor layer, the glue layer, the graded laminate layer and the external layer is independently deposited using an atomic layer deposition process [0070, 0071, 0057]. Although Wu does not teach graded laminate layer immediately adjacent to an external layer contains 49 mol % of the first metal oxide (Y2O3), however a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of WU and have the molar ratio of graded laminate layer immediately adjacent to an external layer contains 49 mol % of the first metal oxide (Y2O3), because the claimed range is close enough that one in ordinary skill in the art would have expected them to have the same properties.
Claim 4 is rejected, Wu teaches the limitation of claim 1 and teaches repeating the layers N times [0072], when the layers are comprising first and second metal oxides [0073], therefore Wu also teaches; 
e) depositing on the external layer a second graded laminate layer containing the second metal oxide (ZrO2) and the first metal oxide (Y2O3) and having an increasing content of the first metal oxide (Y2O3) and a decreasing content of the second metal oxide (ZrO2) such that a lowermost stratum of the second graded laminate layer immediately adjacent to the external layer contains 25 mol % (4:1) of the first metal oxide (Y2O3) and an uppermost stratum of the second graded laminate layer immediately adjacent to a second external layer contains 50 mol % (1:1) the second metal oxide (ZrO2); and
f) depositing on the second graded laminate layer the second external layer comprising the first metal oxide (Y2O3, another 224 layer);
g) depositing on the first metal oxide (Y2O3) a graded laminate layer containing the first metal oxide (Y2O3) and a second metal oxide (ZrO2), and having a gradient with an increasing content of the second metal oxide (ZrO2) and a decreasing content of the first metal oxide (Y2O3) such that a lowermost stratum of the graded laminate layer immediately adjacent to the glue layer contains 25 mol % of the second metal oxide (ZrO2) and an uppermost stratum of the graded laminate layer immediately adjacent to an external layer contains no more than about 50 mol % of the first metal oxide (Y2O3)[0072-0073]. Although Wu does not teach graded laminate layer immediately adjacent to second external layer contains 49 mol % of the second metal oxide (ZrO2), however a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Wu and have the molar ratio of graded laminate layer immediately adjacent to second external layer contains 49 mol % of the second metal oxide (ZrO2), because the claimed range is close enough that one in ordinary skill in the art would have expected them to have the same properties. Although Wu does not teach graded laminate layer immediately adjacent a glue layer (Al2O3) contains 49 mol % of the first metal oxide (Y2O3), however a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Wu and have the molar ratio of graded laminate layer immediately adjacent a glue layer contains 49 mol % of the first metal oxide (Y2O3), because the claimed range is close enough that one in ordinary skill in the art would have expected them to have the same properties.
Claim 5 is rejected as Wu teaches depositing alternative layers can happen N times [0072], therefore steps (d), (e), (f) and (g) are sequentially repeated for 2 to 100 times.
Claim 6 is rejected for the same reason claim 4 is rejected above. The graded laminate layer(s) further independently comprise at least one intermediate stratum disposed between the lowermost and the uppermost strata that is compositionally structured to maintain the gradient of the graded laminate layer [0072-0073].
Claim 7 is rejected. Wu also teaches the first oxide to be aluminum oxide and second oxide being yttrium oxide [0070-0071]. 
Claims 10-12 are rejected as Wu teaches the substrate is a chamber component such as a shower head (planar or a 3D shape) [0054].
Claim 13 is rejected as Wu teaches the anchor layer is formed by anodization of the surface of the substrate (considering the anodized layer as anchor layer) [0044].
Claim 14 is reject as Wu teaches the anchor layer (216) is formed by exposure of the surface of the substrate to O2[0057].
Claims 15-16 are rejected as Wu teaches the anchor layer has a thickness of 10 nanometers [0005, 0060].
Claim 17 is rejected as Wu teaches the glue layer (224) is composed of more than 2 monolayers, wherein each monolayer is deposited by an atomic layer deposition process [0070, 0072, 0115].
Claim 19 is rejected as Wu teaches the first metal oxide is yttrium oxide which is a Rare Earth Oxide, or ErO [0072].
Claims 20-21 are rejected as Wu teaches a thickness of the glue layer (226) is 10 nanometers [0027].
Claim 24 is rejected as Wu teaches the first metal oxide is yttrium oxide or alumina [0071].
Claims 25-26 are rejected as Wu teaches the lowermost stratum of the graded laminate layer immediately adjacent to the glue layer comprises no more than 20 mol % of the second metal oxide (4:1) and the uppermost stratum of the graded laminate layer immediately adjacent to an external layer comprises no more than 20 mol % of the first metal oxide (when another type of first metal oxide is contributed) [0073].
Claim 27 is rejected. Wu teaches repeated the structure N times [0072] therefore the grade layer is composed of at least three strata.
Claim 28 is rejected. Wu teaches the grade layer is composed of at least three strata and at least one stratum is composed of more than one monolayer, wherein each monolayer contains a single metal oxide and is a result of a cycle of an atomic layer deposition process [0071].
Claim 29 is rejected for the same reason claims 27-28 are rejected.
Claim 30 is rejected as Wu teaches the limitation of claim 1 and also teaches a multi-layer coating.
Claims 31-32 are rejected as Wu teaches the limitation of claim 1 and 30 and also teaches a component (shower head) comprising the multi-layer coating [claim 10].
Conclusion
A new non-final action has been made in view of Wu et al reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712